Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-8 and 11 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keita Imai on 7/25/2022.
The application has been amended as follows:  Note: The claims submitted 6/29/2022 are entered and the amendment below is on the submitted claims.  A copy of the amendment is attached to the interview summary.
Claim 1, lines 5 and 6 are amended to insert the phrase “, the first two-dimensional grid including a first two-dimensional warp and weft” after the phrase “woven textile grid;”
Claim 1, lines 10 and 11 are amended to delete the word “only” after “melting” and before “a bent portion” and then delete the phrase after “grid” “and bend the second two dimensional grid into a predetermined shape at a same time”
Claim 1, line 12 is amended to insert the phrase “at the bent portion” after “grid” and before “into”
Claim 1, line 13 is amended to insert the phrase “to form bent wefts” after the word “shape”
Claim 1, line 14 is amended to delete the phrase “forming a three-dimensional grid by” after (e)
Claim 1, lines 17 and 18 are amended to insert the phrase “bent second two-dimensional grid” after “and the” and then delete the phrase “three-dimensional grid”
Claim 1, line 19 is amended to delete the word “a” after “wherein” and insert the words “the second” after “wherein” and insert the word “that” after the word “two-dimensional grid”.
Claim 1, line 10 is amended to delete the phrase “to form the three-dimensional gird, and the three-dimensional grid” after the word “shape”
Claim 1, line 22, is amended to insert the phrase “bent second two-dimensional grid” after the words “that the”
Claim 1, lines 22 and 23 are amended to delete the phrase “three-dimensional grid” before the words “in coupled”
Claim 1, line 26 is amended to delete the phrase “the three-dimensional grid in step (f), which is” after the word “wherein”
Claim 1, lines 30 and 31 is amended to delete the phrase “when the three-dimensional grid is bent, the second two-dimensional grid is rotated at a right angle and coupled to the first two-dimensional grid so that”
Claim 1, line 32 is amended to insert the phrase “by the bent second two-dimensional grid” after the word “reinforced”
Claim 8, lines 4 and 5 are amended to delete the phrase “by coupling a first two dimensional grid, which is a textile grid, and a three-dimensional grid” after the word “material”
Claim 8, line 13 is amended to insert the lines “wherein the three-dimensional textile reinforcement material is made by the method of claim 1.” after the words “mortar or concrete,”
Claim 8, lines 14-37 are deleted. All of the remaining lines of claim 8 are deleted after the words after the new inserted phrase “wherein the three-dimensional textile reinforcement material is made by the method of claim 1.”
Claim 10 is cancelled.
Claim 12 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant amendments and arguments are persuasive.  
Regarding claims 1-4, 8 and 11, the prior art of record fails to teach or suggest the method steps wherein a two dimensionally woven textile grid is impregnated in a heated thermosetting resin and then heat melting only a bent portion to form a three-dimensional grid that is attached to a first two dimensional grid but inserting upward from a lower surface and the bent two dimensional grid, i.e. the three-dimensional grid, is rotated at a right angle and coupled to the first two dimensional grid., i.e. the three-dimensional grid.
Regarding claim 7, the prior art of record fails to teach or suggest the three-dimensional reinforcement material made by the method of claim 1.
Brown differs and does not teach or suggest a method of making a three-dimensional textile reinforcement material made by rotating the three-dimensional grid and does not insert the three-dimensional grid upward from the lower surface of the planar grid.
Morgan differs and does not teach or suggest a method of making a three-dimensional textile reinforcement material made by rotating the three-dimensional grid and does not insert the three-dimensional grid in an upward from the lower surface.
Additional prior art cited in this office action:
Sacks et al (US2005/0055953) differs and does not teach the grid is impregnated with thermoset and does not teach an additional grid is connected to the three-dimensional grid.
Hendrix et al (US 5836715) differs and does not rotate the three-dimensional grid and does not insert the three-dimensional grid upward from the lower surface of the first grid.

The prior art of record fails to teach or suggest the method of making the three-dimensional grid from a first two-dimensional woven grid and a second two-dimensional grid wherein the grids are impregnated with thermosetting resin and the second two-dimensional grid is heated to bend into a predetermined shape and the second two-dimensional grid is inserted upward from the lower surface of the first two dimensional-grid and coupled to form the three-dimensional reinforcement material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759